Title: Report on the Swamp, [24 February 1748]
From: Franklin, Benjamin
To: 


By 1740 the banks of Dock Creek and the low, swampy ground lying between it and Society Hill to the west had become a public nuisance. Six tanyards threw their refuse into the creek, fouling the water and filling the bed so that the tide water moved only sluggishly, exposing mud and filth and creating offensive pools of stagnant, mosquito-breeding water. After members of several prominent families had been carried off in the yellow fever epidemic of 1747, public indignation was aroused, and the Provincial Council directed its secretary Richard Peters to ask the Proprietor to have the Dock cleaned out. The City Council, informed on October 19 “that the Swamp between Budd’s Buildings and Society Hill, in the Condition it now lies, is a very great nusance, and injurious to the Health of the Inhabitants of the City living near it,” appointed Samuel Powel, John Stamper, Samuel Rhoads, Edward Warner, Franklin, and William Logan a committee “to view the said Swamp, and consider of the best Means of removing the Nusance complain’d of, and what will be the best Method of improving the said Swamp for the general Use and Benefit of the City.” The Council’s response to the committee’s report was that the recommendations were too costly, and that they would consult with the City Assessors before taking action. Not until after the Revolution was Dock Creek covered.
 
[February 24, 1748]
In pursuance of the above Order we have viewed the Swamp between Budd’s Buildings and Society Hill, and are of Opinion, and find it also to be the Opinion of many of our Fellow Citizens with whom we have conferr’d,
That a convenient Dock of Sixty Feet wide as far as the said Swamp extends Westward, a Branch of thirty Feet wide on the South West, and forty Feet wide on the North West, be left open for the Reception of Flats, Boats and other small Craft which may be used on the said Dock. That the Remainder ought to be fill’d up above the Tide, and walled in with a good sufficient Stone Wall, and made Landing Places for Wood or other Things, which may hereafter be brought by Water for the Use of the Inhabitants of this City; That the said Dock be dug out and cleansed so deep that the Bottom may be always cover’d with Water; That the Channel under the Bridge in Front Street be continued the Width of the said Bridge to the East Side of Water Street, there to widen gradually by sloap Lines on each Side, so as to be sixty or eighty Feet wide, and to continue that Width to the River Channel, and to be dug out and walled as aforesaid agreeable to a Plan now laid before the Board; That the Common Sewer on the South West Branch be continued to the Dock. But as this will be attended with a considerable Expence, and the dangerous Nusance complain’d of not effectually removed unless the whole Dock so far as to the Third Street be in like manner dug out, cleansed and walled up, We have, (least it should appear too great a Burden to be borne by the City) applied to several of the Inhabitants Owners of Ground adjoining the said Dock, who taking the Premises into serious Consideration, have (for Removal of so publick and dangerous a Nusance as far as in them lies, and also for procuring a sufficient Quantity of Water in Case of Fire in that part of the City) agreed each for himself, his Heirs, Executors and Administrators, to dig out, cleanse and wall, their several and respective Shares of the said Dock which are opposite to their respective Lots, and to keep them forever clean and in good Repair; On Condition That the Profits arising from the landing of Wood and other Things on the Bank of the said Dock opposite to their Lots, may belong to them, their Heirs and Assigns respectively; And that the City shall make Flood-Gates at the several Bridges, and do all their Part in the Premises.
And this Method we hope will be approved of by the Board notwithstanding the Conditions proposed by the said Undertakers, when it is consider’d that the whole Dock from Budd’s Buildings to Third Street, has generally been made at a Private Expence, and landing Places in those narrow Streets will not answer the Charge of making to any but to such whose Estates will in other Respects be benefitted thereby.
Upon the whole, as the Nusance is of such a Nature, and should it continue may be of fatal Consequence, in preventing the Growth and Increase of this City by discouraging Strangers (to whom every Mortality at a Distance is greatly magnified) from coming among us, or filling our own Inhabitants with Fears and perpetual Apprehensions, while it is suspected to propagate infectious Distempers, We humbly propose that a Tax be laid on the City and Money raised for doing all those parts which appertain to the Publick, and the whole Nusance be removed. It is nevertheless submitted to the Judgment of the Board by,



Samuel Powell
B. Franklin


John Stamper
Willm. Logan


Samuel Rhoads




